HOLMAN, Judge
(concurring in result).
I concur only in the result because, in the usual situation of this kind I would not agree that there should be an unconditional remand for a new trial on the issue of guilt or innocence. I agree that in order to invoke the Second Offender Act it should be alleged, proved, and found by the trial court that defendant, after the alleged prior conviction, was placed on probation, paroled, fined, or imprisoned. It is also true that where any essential element of the statute is not complied with the jury should fix the punishment in the event it finds the defendant guilty. We have, however, established firmly in our decisions that where on appeal a deficiency is found in the proof or finding of the court in regard to the elements required to invoke the Second Offender Act, there will not be an unconditional remand for a new trial on the issue of guilt or innocence. Instead, we remand with directions for the court to hear additional evidence, make findings, and, in the event the proof and findings show that the Second Offender Act was properly applied, the court is directed to resentence the defendant. In the event the deficiencies are not supplied, then the court is directed to order a complete new trial. See State v. Williams, Mo.Sup., 442 S.W.2d 61 [12], and cases cited therein. Since the matter of the application of the Second Offender Act and the question of guilt or innocence are completely separate and have no real relation to each other, I think the practice I have described should be extended to also permit an amendment of the Information in the event the prosecuting attorney so desires in order to supply a deficiency in that respect. This of course is conditioned upon the fact that the Information at time of trial alleged sufficient facts to inform the defendant that the State was endeavoring to invoke the procedure outlined in the Second Offender Act. I see no reason why there should be any difference in the procedure where the deficiency relates to the Information rather than a matter of proof or finding. In any event, upon another trial on the issue of guilt the jury would not fix the punishment if the prosecuting attorney amended the Information in order to supply the necessary elements for application of the Second Offender Act and the proof and finding followed. In that situation it seems a complete waste of judicial personnel to have another trial on the issue of guilt when it would be exactly the same as the first trial in all respects relating to procedure. I recognize that this would require that State v. Wiley, Mo.Sup., 412 S.W.2d 485, and State v. Miller, Mo.Sup., 427 S.W.2d 506, be overruled.
However, I am not dissenting and urging that the court adopt the procedure outlined, because it appears that the facts here would not support the application of the Second Offender Act. This for the reason that while defendant’s conviction in Oklahoma was pending on appeal defendant was arrested in Missouri, was subsequently tried, and is now in the Missouri penitentiary. It does not reasonably appear that there was ever any opportunity for him to have been imprisoned under the Oklahoma conviction and, under the circumstances, it *125may reasonably be assumed that he was not placed on probation or paroled. Since the facts do not warrant the application of the Second Offender Act there is no need to advocate a procedure which would avoid another trial on the issue of guilt. It would appear that defendant is entitled to such with the jury to fix the punishment.
HENLEY, Alt. J., concurs.